DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
In claim 14, the “and” between the introduction of the vial spike and the collet connection should be deleted. Only one and should be included in the claim after the second to last element introduced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman (4,759,756).
In re claim 14, Forman discloses a vial adapter (embodiment of fig.17) comprising: 
a body (middle body portion) having a first end (top surface that 262 sits on in fig.17) and a second end (bottom surface that vial connection connects to); 
a vial connection (276) extending from the second end of the body, the vial connection configured to secure the body to a vial (capable of and in fact functions the same); 
a vial spike (280) extending from the second end of the body, the vial spike defining a passageway (inherent); and 
a collet connection (258) extending from the first end of the body (fig.17), the collet connection configured to be secured to a syringe adapter, and 
a collet housing (260) extending from the first end of the body, the collet connection positioned within the collet housing, the collet housing configured to receive a portion of a syringe adapter (capable of functioning as claimed as it can connect to something, the syringe adapter is the article worked upon and it’s recitation is not germane to the patentability of the apparatus (MPEP 2115), Forman just needs to disclose the structure capable of functioning as claimed, and it does).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman in view of Winchell (4,068,696).
In re claims 15-19, Forman is silent has to the features of how the collet connection works and only provided a single view so it cannot be discerned if Forman has two arms. However Forman discloses that there are several well-known of these collet connectors and provides the cited patent to Winchell. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Winchell in Forman as the section of known equivalents is an obvious engineering design choice. Selection of one well-known part for another is merely picking the last piece of a puzzle and requires no skill. 
In re claim 15, Winchell further teaches collet connection is moveable between a first position where the collet connection has a first radial position and a second position where the collet connection has a second radial position (the arms of the collet connection lock onto 54, this is inherent, see col.13 ln.64-66, and US patents 4,005,739, and 4,068,696 which show the inherency as they were incorporated by reference into Forman).
In re claim 16, Winchell further teaches the collet connection is moveable radially inward when transitioning from the first position to the second position (the first position is before any connection is made, second is after, figs.1-3) 
In re claim 17, Winchell further teaches the collet connection comprises a collet body and first and second arms (26) extending from the collet body away, the first and second arms defining a space configured to receive a portion of a syringe adapter (figs.1-3). 
In re claim 18, Winchell further teaches the first and second arms each include a projection extending radially inward (projections 28 on arms 26).

Allowable Subject Matter
Claims 1, 3-6, 8-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, disclose or fairly suggest: the system having a vial adapter with a collet connection moveable between the two claimed positions and having the two arms in the claimed combination with the syringe adapter with the membrane housing and cannula as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Timothy P. Kelly/Primary Examiner, Art Unit 3753